Name: 88/108/EEC: Council Decision of 29 February 1988 amending Decision 85/196/EEC concerning a multiannual research and development programme of the European Economic Community in the fields of basic technological research and the applications of new technologies (Brite) (1985 to 1988)
 Type: Decision
 Subject Matter: technology and technical regulations;  research and intellectual property
 Date Published: 1988-03-04

 Avis juridique important|31988D010888/108/EEC: Council Decision of 29 February 1988 amending Decision 85/196/EEC concerning a multiannual research and development programme of the European Economic Community in the fields of basic technological research and the applications of new technologies (Brite) (1985 to 1988) Official Journal L 059 , 04/03/1988 P. 0023 - 0024*****COUNCIL DECISION of 29 February 1988 amending Decision 85/196/EEC concerning a multiannual research and development programme of the European Economic Community in the fields of basic technological research and the applications of new technologies (Brite) (1985 to 1988) (88/108/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130 Q (2) thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 130 K of the Treaty provides that the framework programme is to be implemented through specific programmes developed within each activity and whereas the Council, by deciding on a framework programme of Community activities in the field of research and technological development (1987 to 1991), recognizes the interest of an action aimed at science and technology for the modernization of manufacturing industries; Whereas Decision 85/196/EEC (4) decided on the multiannual research and development programme for the European Economic Community in the fields of basic technological research and the applications of new technologies (Brite) (1985 to 1988); whereas in particular Article 3 provided that the Brite programme should be reviewed during 1986; Whereas the review which it has undertaken, the conclusions of which were forwarded to the Council on 21 May 1986, led the Commission to present a proposal for the revision of the Brite programme in order to ensure an adequate fulfilment of its objective; Whereas it is necessary to react adequately to the interest shown by the industry in transnational cooperation; Whereas Council Decision 87/516/Euratom, EEC of 28 September 1987 concerning the framework programme for Community activities in the field of research and technological development (1987 to 1991) (5), provides that a particular aim of Community research shall be to strengthen the scientific and technological basis of European industry and to encourage it to become more competitive at the international level and that Community action is justified where research contributes inter alia to the strengthening of the economic and social cohesion of the Community and the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical quality; whereas it is intended that the Brite programme should contribute to the achievement of these objectives; Whereas it is necessary to involve small and medium-sized enterprises to the maximum extent possible in the development of industrial technologies by taking into account their particular and specific requirements while respecting the objective of the scientific and technical quality of the programme; Whereas it is necessary to ensure an adequate coverage of the technical areas as defined in Decision 85/196/EEC; Whereas it is necessary to underline the industrial nature of the programme by giving priority to projects with at least two industrial partners from two different Member States; Whereas the participation of organizations from EFTA countries in Brite projects, under appropriate conditions, may contribute to the competitiveness of manufacturing industry as a whole; Whereas it is in the Community's interest to consolidate the scientific and financial basis of European research by means of involvment to a greater extent of the EFTA countries in certain Community programmes, particularly in programmes involving cooperation in research and development of basic industrial technologies; Whereas the implementation of concerted actions in the COST framework is an essential element to complement industrially-oriented R & D projects; Whereas the Scientific and Technical Research Committee was consulted on the following measures, HAS DECIDED AS FOLLOWS: Sole Article Decision 85/196/EEC is hereby amended as follows: 1. Article 1 (2) is amended as follows: (a) The following is added to the second subparagraph: 'Where Framework Agreements for scientific and technical cooperation between non-Community European countries and the European Communities have been concluded, organizations and enterprises established in those countries may, under appropriate conditions to be defined by the Commission, become partners in a project undertaken within the programme. For each such project the Committee mentioned in Article 5 shall assist the Commission in defining those conditions.' (b) The following is added to the third subparagraph: 'Research institutes which are funded entirely or mainly by industrial organizations shall be considered as industrial organizations. As far as possible, priority will be given to projects involving at least two independent industrial organizations established in different Member States.' (c) The following is added to the fourth subparagraph: 'No contractor established outside the Community who participates as a partner in a project undertaken within the programme shall be entitled to Community financing intended for the programme. The contractor will contribute to general administrative expenses.' 2. Article 2 is replaced by the following: 'Article 2 The funds estimated as necessary for the execution of the programme (1985 to 1988) amount to 185 million ECU including expenditure on staff whose costs shall not exceed 4,5 % of the Community's contribution.' 3. The following Article is added: 'Article 4 (a) The Commission shall ensure that procedures are set up to allow for appropriate cooperation with COST activities related to the areas of research covered by the programme, by ensuring regular exchanges of information between the Committee referred to in Article 5 and the relevant COST Management Committees.' Done at Brussels, 29 February 1988. For the Council The President W. von GELDERN (1) OJ No C 238, 4. 9. 1987, p. 2. (2) OJ No C 345, 21. 12. 1987, p. 84 and Decision of 10 February 1988 (not yet published in the Official Journal). (3) OJ No C 356, 31. 12. 1987, p. 5. (4) OJ No L 83, 25. 3. 1985, p. 8. (5) OJ No L 302, 24. 10. 1987, p. 1.